Citation Nr: 0504301	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date, prior to August 24, 
1998, for the assignment of a 30 percent disability rating 
for hypertensive heart disease, previously rated as essential 
hypertension.  

2.  Entitlement to a disability rating in excess of 30 
percent for hypertensive heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from November 1972 to July 
1973.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Regional Office (RO) in Pittsburgh, Pennsylvania.

In an October 24, 2003 decision, the Board denied the 
veteran's claims of entitlement to an effective date, prior 
to August 24, 1998, for the assignment of a 30 percent 
disability rating for hypertensive heart disease, and 
entitlement to a disability rating in excess of 30 percent 
for hypertensive heart disease.  

The veteran appealed the Board's October 24, 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  

In a June 2004 Order, the CAVC granted a "Joint Motion to 
Vacate and Remand", vacated the October 24, 2003 decision, 
and remanded the matter to the Board for further development 
and re-adjudication.  

In December 2004, the veteran's representative submitted 
additional argument to the Board.  The case is now ready for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

Historically, service connection was granted for essential 
hypertension in a May 1985 rating decision, and evaluated as 
10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101(1995 and 2004), effective from April 1984.  

On January 30, 1998, the veteran filed a claim for an 
increased rating for his service-connected disabilities, 
which included hypertension.  

In May 1998, the veteran's representative submitted a 
statement in which it was contended that the VA outpatient 
treatment records were inadequate for rating purposes.  It 
was requested that the RO provide the veteran a VA 
compensation examination of the service-connected 
hypertension.  It is noted that the efficacy of this 
statement as a notice of disagreement has been challenged by 
the veteran and remains an underlying question that is 
pertinent to the effective date issue noted above.  Given, 
however, that the effective date issue is inextricably 
intertwined with the increased rating issue, and that the 
increased rating issue must be remanded for further 
development, the effective date issue and the underlying 
question regarding the efficacy of the May 1998 statement as 
a notice of disagreement, must be held in abeyance at this 
time.  

Following additional pleadings, development, and 
adjudication, in July 2002 the RO determined that it was more 
appropriate to rate the veteran's service-connected 
disability under the rating code for hypertensive heart 
disease.  The RO awarded an increased rating of 30 percent 
for the disability under38 C.F.R. § 4.104, Diagnostic Code 
7007 (2004), effective August 24, 1998.  



The RO determined that the VA medical treatment records first 
showed the veteran had developed hypertensive heart disease 
with cardiomegaly during the VA chest x-ray examination 
performed on August 24, 1998.  

The veteran ultimately perfected an appeal as to the rating 
assigned and the effective date of that rating.  As noted 
above, the Board denied the veteran's claims in an October 
24, 2003 decision, and in a June 2004 Order, the CAVC granted 
a "Joint Motion to Vacate and Remand", vacated the October 
24, 2003 decision, and remanded the matter to the Board for 
further development and re-adjudication.  

It is noted that the criteria for rating diseases of the 
cardiovascular system were amended effective January 12, 
1998.  See Schedule for Rating Disabilities; The 
Cardiovascular System, 62 Fed. Reg. 65,207 (Dec, 11, 1997).  
Under the old criteria, separate ratings could not be 
assigned for hypertensive heart disease and hypertensive 
vascular disease.  This was so because the criteria for 
rating one condition overlapped with the criteria for rating 
the other.  See 38 C.F.R. 4.104, Diagnostic Code 7007 (1997) 
(including "sustained diastolic hypertension, diastolic 120 
or more" as a rating criterion for hypertensive heart 
disease).  

Under those circumstances, the assignment of separate ratings 
violated the rule against pyramiding.  See 38 C.F.R. 4.14.  
Under the new criteria applicable to the current appeal, 
however, elevated diastolic readings are no longer listed as 
a criterion for rating hypertensive heart disease.  
Accordingly, in cases where the new criteria are being 
applied, consideration should be given as to whether separate 
ratings are warranted.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); see also, VAOPGCPREC 23-97.

As pointed out by the "Joint Motion to Vacate and Remand" 
granted by CAVC, it is now incumbent upon VA to determine 
whether increased ratings may be warranted under both 
Diagnostic Code 7101 for hypertension, and 7007 for 
hypertensive heart disease, and the effective date of those 
awards, if applicable.  




In this regard, given that the July 2002 rating decision 
represents the initial grant of service connection for 
hypertensive heart disease, the propriety of the initial 
ratings, and as such, the potential for staged ratings are 
for application as to that disability under Diagnostic Code 
7101.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds further that additional cardiovascular 
examination is necessary for the proper disposition of this 
appeal so as to take into account the criteria required in 
the evaluation of both the veteran's service-connected 
hypertension and his service-connected hypertensive heart 
disease.  38 U.S.C.A. § 5103A (West 2002).  

As noted above, the effective date issue is inextricably 
intertwined with the increased rating issue, particularly 
given that the possibility of staged ratings are for 
application.  Consequently, it must be held in abeyance at 
this time.

Accordingly, this case is REMANDED to the RO via the VBA AMC 
for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claims of entitlement to 
increased ratings for hypertension and 
hypertensive heart disease in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  

The appellant should be advised that he 
is to submit all relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any cardiovascular 
disorders since December 2002, the date 
of the most recent treatment records.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special cardiovascular examination of the 
veteran by a cardiologist or other 
available appropriate medical specialist 
including on a contract/fee basis if 
necessary for the purpose of ascertaining 
the nature and extent of severity of the 
service-connected cardiovascular disease.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

The VA examiner should give his medical 
opinion concerning the current severity 
of the cardiovascular disorder(s), 
including the date of onset of the 
veteran's hypertensive heart disease as 
opposed to the previously established 
hypertension per se.  


Additionally, treadmill stress testing 
should be performed to measure his 
metabolic equivalents (METs), and if it 
cannot be done due to medical reasons, an 
estimation of the level of activity, 
expressed in MET's, must be made by the 
medical examiner that is supported by 
specific examples.

Any opinions provided by the medical 
specialist must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues on appeal.  The 
principles found in Esteban v. Brown, 6 
Vet. App. 259 (1994) and Fenderson v. 
West, 12 Vet. App. 119 (1999) should be 
taken into consideration in this regard.  
The VBA AMC should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2004).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
a denial(s).  38 C.F.R. § 3.655 (2004).



			
	HOLLY E. MOEHLMANN	STEPHEN L. WILKINS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


